Citation Nr: 0635544	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-32 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals 
of injury to the cervical spine with degenerative arthritis, 
rated as 10 percent disabling prior to October 1, 2002, and 
as 20 percent disabling thereafter.  

2.  Entitlement to a higher initial evaluation for residuals 
of injury to the lumbar spine with degenerative arthritis, 
rated as 10 percent disabling prior to October 1, 2002, and 
as 20 percent disabling thereafter.  

3.  Entitlement to an effective date earlier than March 17, 
1999, for the award of service connection for residuals of 
injury to the cervical and lumbar spine segments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1971 until August 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  In that 
decision, the RO granted service connection for residuals of 
injury to the cervical spine with degenerative arthritis, 
assigning an initial evaluation of 10 percent effective 
August 3, 1999.  An initial 20 percent disability evaluation 
was assigned effective October 1, 2002.  The RO also awarded 
service connection for residuals of injury to the lumbar 
spine with degenerative arthritis.  As with the cervical 
disability, the RO assigned an initial evaluation of 10 
percent effective August 3, 1999, and an evaluation of 20 
percent effective October 1, 2002.  The veteran has appealed 
both the initial evaluations and the effective dates assigned 
for both his cervical and lumbar disabilities.  

These matters were previously before the Board in January 
2005.  At that time, a remand was ordered to accomplish 
additional development. 

In a February 2005 rating decision, the RO awarded an earlier 
effective date of March 17, 1999, as to the grant of a 10 
percent rating for both the cervical and lumbar disabilities.  
However, it is noted that a December 2002 communication from 
the veteran requested an effective date of October 1984.  As 
such, the February 2005 rating action does not constitute a 
complete grant of benefits sought on appeal, and the matter 
remains for consideration at this time.  See AB v. Brown, 6 
Vet. App. 35 (1993).  The earlier effective date issue as 
characterized on the title page of this decision reflects the 
partial grant awarded in February 2005.

Finally, it appears that, subsequent to the November 2002 
rating on appeal, the claims file was transferred to the RO 
in Cleveland, Ohio.  


FINDINGS OF FACT

1.  Prior to October 1, 2002, the veteran's residuals of 
injury to the cervical spine with degenerative arthritis are 
productive of complaints of pain; objectively, the competent 
evidence shows no more than slight limitation of motion, with 
no associated neurologic manifestations.

2.  From October 1, 2002, the veteran's residuals of injury 
to the cervical spine with degenerative arthritis are 
productive of complaints of pain; objectively, the competent 
evidence shows severe limitation of motion, with no 
associated neurologic manifestations.

3.  Prior to October 1, 2002, the veteran's residuals of 
injury to the lumbar spine with degenerative arthritis are 
productive of complaints of pain; objectively, the competent 
evidence shows no more than slight limitation of motion, with 
no associated neurologic manifestations.

4.  From October 1, 2002, the veteran's residuals of injury 
to the lumbar spine with degenerative arthritis are 
productive of complaints of pain; objectively, the competent 
evidence shows no more than moderate limitation of motion, 
with no associated neurologic manifestations.

5.  The veteran's original claims of entitlement to service 
connection for neck and back disabilities was denied by the 
RO in an unappealed February 1985 rating decision.

6.  The veteran's request to reopen his claims of entitlement 
to service connection for neck and back disabilities was 
denied in an unappealed December 1987 rating decision, of 
which the veteran received notice in January 1988.

7.  In correspondence received on March 17, 1999, the veteran 
sought to reopen a claim of entitlement to service connection 
for neck and back disabilities.  

6.  No communication prior to March 17, 1999, may be 
interpreted as an informal claim of entitlement to service 
connection for neck and back disabilities.  


CONCLUSIONS OF LAW

1.  Prior to October 1, 2002, the criteria for entitlement to 
an evaluation in excess of 10 percent for residuals of injury 
to the cervical spine with degenerative arthritis  have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Code 5010-5090 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect from September 
23, 2002 through September 25, 2003).  

2.  From October 1, 2002, the criteria for entitlement to an 
evaluation of 30 percent for residuals of injury to the 
cervical spine with degenerative arthritis have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5010-5090 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect from September 23, 2002 through September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (as in effect from 
September 26, 2003).

3.  Prior to October 1, 2002, the criteria for entitlement to 
an evaluation in excess of 10 percent for residuals of injury 
to the lumbar spine with degenerative arthritis  have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Code 5010-5092 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect from September 
23, 2002 through September 25, 2003).  

4.  From October 1, 2002, the criteria for entitlement to an 
evaluation of 20 percent for residuals of injury to the 
lumbar spine with degenerative arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5010-5092 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect from September 23, 2002 through September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (as in effect from 
September 26, 2003).

5.  The criteria for an effective date prior to March 17, 
1999, for the award of service connection for residuals of 
injury to the cervical and lumbar spine segments have not 
been met.  38 U.S.C.A.  § 5110, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a February 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The letter discussed above did not inform the veteran of the 
laws pertaining to effective dates.  However, because this 
issue is specifically on appeal, the veteran was duly 
informed as to how to substantiate such claim in the October 
2003 statement of the case.  As such, the fact that such 
information was not included in the February 2005 
correspondence does not prejudice the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, to include 
testimony provided at a May 2004 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Further regarding the duty to assist, it is noted that 
attempts were made to obtain documents associated with a 
disability determination of the Social Security 
Administration (SSA).  However, a June 2005 response from SSA 
indicated that the veteran's folder had been destroyed.  
Thus, there is no available outstanding evidence in the 
possession of the SSA.

Based on all of the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased rating- residuals of injury to the cervical 
spine with degenerative arthritis  

The veteran is claiming entitlement to a higher rating for 
his service-connected residuals of injury to the cervical 
spine with degenerative arthritis.  Because the veteran is 
appealing the initial rating assignment awarded by the RO, 
the claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
involving intervertebral disc syndrome under Diagnostic code 
5293, was effective September 23, 2002.  The next amendment 
affected general diseases of the spine and became effective 
September 26, 2003.  

From March 17, 1999, until October 1, 2002, the veteran's 
residuals of injury to the cervical spine with degenerative 
arthritis is evaluated as 10 percent disabling pursuant to 
Diagnostic Code 5010.  

Throughout the rating period in question (from March 17, 
1999, until October 1, 2002), Diagnostic Code 5010 provides 
that arthritis due to trauma, substantiated by X-ray 
findings, should be rated as degenerative arthritis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006), degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.  Here, limitation of motion of the cervical 
spine is addressed under Diagnostic Code 5290.  That Code 
section provides a 10 percent rating for slight limitation of 
motion.  Where the evidence demonstrates moderate limitation 
of motion, the next-higher 20 percent evaluation is 
warranted.  

The Board has reviewed the competent evidence of record and 
concludes that the veteran's disability picture prior to 
October 1, 2002, is consistent with a 10 percent evaluation 
for slight limitation of the cervical spine, and that a 
higher rating is not warranted.  In this regard, it is noted 
that VA outpatient treatment records dated in 2002 reflect 
some limitation of cervical motion.  For example, VA 
treatment records dated in January 2002 and February 2002 
indicate reduced range of motion with left rotation and with 
right lateral bending.  Another February 2002 outpatient 
record shows decreased cervical motion as to flexion and 
extension.  Rotation to either side was "fair +."  Other VA 
clinical records, dated in February 2002 and June 2002 
describe the veteran's cervical motion as only "slightly 
limited."  Still other VA outpatient treatment reports dated 
in February 2002 and June 2002 find that there was no 
limitation of cervical motion.  Thus, reduced cervical motion 
is shown only sporadically in the records, and when indicated 
it is described as being slight in degree, as contemplated by 
the 10 percent rating currently in effect during the rating 
period in question.

In determining that no more than a 10 percent rating reflects 
the veteran's disability picture prior to October 1, 2002, 
the Board has considered additional functional limitation due 
to factors such as pain, weakness, incoordination and 
fatigability must be considered.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the Board acknowledges November 2001, January 
2002 and February 2002 VA outpatient treatment reports in 
which the veteran complained of generalized pain on the right 
side of his neck radiating into his head and traveling down 
his neck.  He described such pain as a burning sensation.  
Objectively, pain was exacerbated by flexion and extension.  
The Board further acknowledges a February 2002 treatment 
report, in which the veteran rated his pain level as a 5.  
That report also reflected the veteran's use of a soft 
cervical collar.  Objectively, cervical spine tenderness was 
noted at that time.  The Board also recognizes another VA 
clinical record dated in February 2002 in which the veteran 
reported neck and arm pain, primarily radiating down the back 
of the arm to the elbows.  He reported worse pain with sudden 
neck movements.  In still another February 2002 VA record, 
the veteran described his neck pain as constant, and rated it 
as a 5-6 out of 10 in intensity, increasing to 7-8 out of 10 
during flare ups.  Pain was localized to the lower part of 
the neck and extended down the left shoulder and down the 
arm.  These same complaints were again raised in a June 2002 
VA progress note.  Moreover, these reports continued to 
objectively reflect cervical spine tenderness and chronic 
residual pain.  

While acknowledging the complaints and findings detailed 
above, the overall evidence does not reveal a disability 
picture characterized by moderate limitation of motion such 
as to warrant the next-higher 20 percent rating under 
Diagnostic Code 5290.  Indeed, a February 2002 VA outpatient 
treatment report indicated that there were no muscle spasms.  
Moreover, another February 2002 progress note reveals that 
the veteran had good strength throughout his upper 
extremities, with no muscle atrophy.  Yet another February 
2002 record reflects that, aside from an intermittent 
tremulous give away, the veteran's upper extremity strength 
was 5/5.  Furthermore, in a June 2002 VA treatment record, 
the veteran reported that his neck was only occasionally 
stiff.  Additionally, as noted earlier, clinical records 
dated in February 2002 showed no limitation of cervical 
motion and other progress notes show only slightly limited 
cervical motion.  

Because the competent evidence does not show that the 
veteran's objectively demonstrated tenderness has caused 
additional limitation of function comparable to severe 
limitation of motion, a higher rating is not justified.  
Again, the pain complaints reflected in the outpatient 
records have been contemplated in the 10 percent evaluation 
currently in effect during the rating period in question.  

The Board will now consider whether any alternate Diagnostic 
Codes may serve as a basis for a rating in excess of 10 
percent prior to October 1, 2002.  In the present case, the 
evidence reflects findings of degenerative disc disease of 
the cervical spine.  Specifically, x-rays taken in December 
2001 revealed cervical degenerative joint disease with a 
narrowing at C5-C6.  As the vertebral spaces are affected, 
analysis under Diagnostic Code 5293 is appropriate.  

Again, Diagnostic Code 5293 underwent revision effective 
September 23, 2002.  Prior to that date, in order to be 
entitled to the next-higher 20 percent rating, the evidence 
had to demonstrate moderate intervertebral disc syndrome with 
recurring attacks.  Here, the evidence does reflect 
neurologic complaints.  For example, in VA outpatient reports 
dated in February 2002, the veteran complained of radicular 
pain in his upper extremities.  He also complained of 
tingling and numbness.  A June 2002 VA clinical record 
contained a finding of radicular symptoms.  Nevertheless, the 
evidence does not reveal a disability picture consistent with 
moderate intervertebral disc syndrome.  Indeed, while a 
February 2002 EMG did reveal sensory deficit, this was 
attributed to carpal tunnel syndrome.  That study explicitly 
noted that there was no evidence of cervical radiculopathy.  
Therefore, the old version of Diagnostic Code 5293 does not 
afford an increased rating.  

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent rating applies where the evidence 
shows incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the last 12 months.  Finally, a 60 
percent disability rating is warranted where the evidence 
reveals incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293.   As such, the 
revised version of Diagnostic Code 5293, as in effect from 
September 23, 2002 through September 25, 2003, cannot serve 
as a basis for an increased rating on the basis of 
incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected neck disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

Regarding the chronic orthopedic manifestations of the 
veteran's neck disability, it has already been determined 
that he is entitled to no more than a 10 percent evaluation 
under Diagnostic Code 5290, even when considering additional 
functional limitation.  It has also been determined that the 
competent evidence does not establish any chronic neurologic 
manifestations.  Indeed, the abnormal sensory findings have 
been attributed to carpal tunnel syndrome and the outpatient 
treatment records note that there were no objective findings 
of radiculopathy.  Thus, the veteran is not entitled to a 
compensable evaluation for neurologic manifestations of a 
neck disability.  

Because the evidence of record does not support a compensable 
evaluation for the neurologic component of the veteran's 
service-connected neck disability for the period from 
September 23, 2002 through September 25, 2003, it can be 
concluded without further analysis that assignment of 
separate ratings under the revised version of Diagnostic Code 
5293 will not yield a higher combined rating than the single 
10 percent evaluation currently assigned.  

The Board has also considered whether any other Diagnostic 
Codes might allow for a higher evaluation.  However, as there 
is no showing of ankylosis, Diagnostic Codes 5286 and 5287 
are not for application.  There are no other relevant 
Diagnostic Codes for consideration.

In sum, the 10 percent evaluation in effect for the veteran's 
residuals of injury to the cervical spine with degenerative 
arthritis for the period prior to October 1, 2002, is 
appropriate and there is no basis for an increased rating.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

As of October 1, 2002, the veteran is assigned a 20 percent 
evaluation for his residuals of injury to the cervical spine 
with degenerative arthritis.  

Until the schedular criteria was revised on September 26, 
2003, the veteran's neck disability was rated pursuant to 
Diagnostic Code 5010.  Again, that Code section instructs the 
rater to evaluate arthritis due to trauma, substantiated by 
X-ray findings, as degenerative arthritis.  Degenerative 
arthritis, in turn, is evaluated based on limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Limitation of motion of the cervical spine is addressed under 
Diagnostic Code 5290.  That Code section provides a 20 
percent rating for moderate limitation of motion.  Where the 
evidence demonstrates severe limitation of motion, the next-
higher 30 percent evaluation is warranted.  

The Board has reviewed the competent evidence of record and 
finds support for assignment of the next-higher 30 percent 
evaluation from October 1, 2002, based on the version of the 
rating schedule then in effect.  Indeed, VA examination in 
October 2002 reveals severe limitation of cervical motion.  
Specifically, the veteran had cervical flexion from 0 to 20 
degrees, extension from 0 to 20 degrees, lateral rotation 
from 0 to 15 degrees and lateral flexion from 0 to 15 
degrees.  In determining that these findings represent severe 
limitation of motion, the Board calls attention to 38 C.F.R. 
§ 4.71a, Plate V, which illustrates that normal cervical 
motion is from 0 to 45 degrees for flexion, extension and 
lateral flexion, and from 0 to 80 degrees for rotation.  
Thus, the veteran could only rotate his neck to one-fourth of 
a normal range of motion and had only one third of normal 
lateral extension.  His flexion and extension were also both 
to less than half of a normal range of motion.  Additionally, 
there was evidence of paraspinal muscle spasms of the 
cervical spine.

Given the range of motion findings and muscle spasms as 
described above, and also considering the veteran's 
consistent complaints of neck pain reflected in the 
outpatient treatment reports, it is determined that, as of 
October 1, 2002, his disability picture is most nearly 
approximated by a 30 percent evaluation under Diagnostic Code 
5290 in effect until September 26, 2003.  

While a 30 percent evaluation is warranted effective October 
1, 2002, a rating in excess of that amount is not justified.  
In this vein, it is noted that a 30 percent rating represents 
the maximum available benefit under Diagnostic Code 5290.  
Moreover, no alternate Code sections afford an increased 
rating.  

As previously discussed, Diagnostic Code 5293, for 
intervertebral disc syndrome, does not provide for an 
increased rating here, because the competent evidence 
establishes that the veteran's neurologic symptomatology is 
due to carpal tunnel syndrome and not to the service-
connected neck disability in question.  Furthermore, as there 
is no showing of ankylosis, Diagnostic Codes 5286 and 5287 
are not for application.  There are no other relevant 
Diagnostic Codes for consideration prior to the revision of 
the schedular criteria effective September 26, 2003.

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003 (as 
codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237, 5238, 5243 (2006).  Under these relevant 
provisions, a 30 percent rating is warranted where forward 
flexion of the cervical spine is limited to 15 degrees or 
less or where there is favorable ankylosis of the entire 
cervical spine.  
A 40 percent rating is warranted where the evidence shows 
unfavorable ankylosis of the entire cervical spine.  

VA examination in July 2005 revealed forward flexion of the 
cervical spine to 20 degrees.  The veteran had extension to 
10 degrees, lateral rotation to 25 degrees and lateral 
flexion to 20 degrees.  These findings do not satisfy the 
criteria for a 30 percent rating under the general rating 
formula for diseases and injuries of the spine, even when 
considering additional functional limitation due to factors 
such as pain and weakness.  In this regard, the Board 
acknowledges the veteran's testimony at a May 2004 hearing 
before the undersigned.  At that time, the veteran stated 
that he could not lift heavy objects, walk any distance or 
sit for any prolonged period of time.  (Transcript "T," at 
2.)  He also stated that he had difficulty bending and that 
such maneuver could cause him to be "laid up for a couple of 
weeks."  The veteran added that the pain kept him awake at 
night.  (T. at 4.)  He stated that his pain was constant and 
rated it as a 6 out of 10.  However, the VA examiner in July 
2005 explicitly stated that with repetitive use there was no 
additional loss of range of motion due to pain, fatigue, 
weakness or incoordination.  Thus, it cannot be concluded 
that the veteran's disability picture more nearly 
approximates the 30 percent criteria due to additional 
limitation of function.

For the reasons discussed above, assignment of a 30 percent 
rating under the revised schedular criteria is not possible.  
However, the Board observes that the objective range of 
motion findings noted upon VA examination in July 2005 would 
continue to warrant a 30 percent evaluation for severe 
limitation of cervical motion under Diagnostic Code 5290 of 
the earlier version of the rating code.  For the reasons 
discussed below, the Board finds that the veteran remains 
entitled to the 30 percent rating under the old version of 
the law.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations); 38 U.S.C.A. § 5110(g) (West 2002).  

It is noted that none of the above cases or General Counsel 
opinions prohibits the application of a prior regulation to 
the period on or after the effective date of a new 
regulation.  Thus, the 30 percent rating awarded effective 
October 1, 2002, under Diagnostic Code 5290 remains in effect 
despite the revisions to the schedular criteria that took 
place on September 26, 2003.

In conclusion, prior to October 1, 2002, the veteran's 
disability picture is not more disabling than the 10 percent 
rating then in effect, and there is no basis for an increased 
evaluation.  As of October 1, 2002, the veteran's disability 
picture supports assignment of a 30 percent rating.  In 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

II.  Increased rating- residuals of injury to the lumbar 
spine with degenerative arthritis

The veteran is claiming entitlement to a higher rating for 
his service-connected residuals of injury to the lumbar spine 
with degenerative arthritis.  Because the veteran is 
appealing the initial rating assignment awarded by the RO, 
the claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
involving intervertebral disc syndrome under Diagnostic code 
5293, was effective September 23, 2002.  The next amendment 
affected general diseases of the spine and became effective 
September 26, 2003.  

From March 17, 1999, until October 1, 2002, the veteran's 
residuals of injury to the lumbar spine with degenerative 
arthritis is evaluated as 10 percent disabling pursuant to 
Diagnostic Code 5010.  

Throughout the rating period in question (from March 17, 
1999, until October 1, 2002), Diagnostic Code 5010 provides 
that arthritis due to trauma, substantiated by X-ray 
findings, should be rated as degenerative arthritis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006), degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.  Here, limitation of motion of the lumbar 
spine is addressed under Diagnostic Code 5292.  That Code 
section provides a 10 percent rating for slight limitation of 
motion.  Where the evidence demonstrates moderate limitation 
of motion, the next-higher 20 percent evaluation is 
warranted.  

The Board has reviewed the competent evidence of record and 
concludes that the veteran's disability picture prior to 
October 1, 2002, is consistent with not more than a 10 
percent evaluation for slight limitation of the lumbar spine.  
Indeed, VA outpatient treatment records prior to October 1, 
2002, do not contain specific range of motion findings, or 
otherwise describe limited lumbar motion.  Such clinical 
records do contain findings of lumbar tenderness, radiating 
down the left leg posteriorly to the knee.  In a June 2002 VA 
treatment record, the veteran described his low back pain as 
constant, and moderate in severity.  The veteran rated such 
pain as a 5-6 out of 10 in intensity.  At that time, he 
stated that his pain radiated to the back of his bilateral 
lower extremities, mostly to the back of the thighs.  
Moreover, prolonged sitting, standing or lifting worsened his 
symptoms.  However, even considering such pain complaints, 
the objective evidence does not show additional functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability as set forth under 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca such as to allow for the 
conclusion that the veteran's disability picture more nearly 
approximates the next-higher 20 percent rating under 
Diagnostic Code 5290.

The Board will now consider whether any alternate Diagnostic 
Codes may serve as a basis for an increased rating.  In the 
present case, the evidence reflects findings of degenerative 
disc disease of the lumbar spine.  Specifically, a CT scan 
performed in June 2003 revealed bulging of the intervertebral 
discs at L3-L4 and L4-L5.  As such, analysis under Diagnostic 
Code 5293 is appropriate.  

Again, Diagnostic Code 5293 underwent revision effective 
September 23, 2002.  Prior to that date, in order to be 
entitled to the next-higher 20 percent rating, the evidence 
had to demonstrate moderate intervertebral disc syndrome with 
recurring attacks.  Here, the evidence does reflect 
neurologic complaints.  For example, in VA outpatient reports 
dated in 2002, the veteran complained of pain radiating into 
his lower extremities.  Nevertheless, the evidence does not 
reveal a disability picture consistent with moderate 
intervertebral disc syndrome.  Indeed, while a February 2002 
EMG did reveal sensory deficit, this was attributed to carpal 
tunnel syndrome.  No other evidence of record demonstrates 
lumbar radiculopathy.  Therefore, the old version of 
Diagnostic Code 5293 does not afford an increased rating 
here.  

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

The evidence of record does not establish incapacitating 
episodes, as defined by Note 1 to Diagnostic Code 5293.   As 
such, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
cannot serve as a basis for an increased rating on the basis 
of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected low back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

Regarding the chronic orthopedic manifestations of the 
veteran's low back disability, it has already been determined 
that he is entitled to no more than a 10 percent evaluation 
under Diagnostic Code 5292, even when considering additional 
functional limitation.  It has also been determined that the 
competent evidence does not establish any chronic neurologic 
manifestations attributable to the lumbar spine disability.  

Because the evidence of record does not support a compensable 
evaluation for the neurologic component of the veteran's 
service-connected residuals of injury to the lumbar spine 
with degenerative arthritis for the period from September 23, 
2002 through September 25, 2003, it can be concluded without 
further analysis that assignment of separate ratings under 
the revised version of Diagnostic Code 5293 will not yield a 
higher combined rating than the single 10 percent evaluation 
currently assigned.  

The Board has also considered whether any other Diagnostic 
Codes might allow for a higher evaluation.  In this regard, 
Diagnostic Code 5295, for lumbosacral strain provides a 20 
percent evaluation where the evidence reveals muscle spasms 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Here, however, the 
evidence prior to October 1, 2002, does not demonstrate 
muscle spasm.  To the contrary, a February 2002 VA clinical  
record states that the veteran had no muscle spasm.  No other 
records during the period in question reveal muscle spasm or 
loss of lateral spine motion.  As such, Diagnostic Code 5295 
does not serve as a basis for an increased rating here for 
the period prior to October 1, 2002.  Moreover, no other Code 
sections allow for a higher evaluation.  Indeed, as there is 
no showing of ankylosis, Diagnostic Codes 5286 and 5289 are 
not for application.  There are no other relevant Diagnostic 
Codes for consideration.

In sum, the 10 percent evaluation in effect for the veteran's 
residuals of injury to the cervical spine with degenerative 
arthritis for the period prior to October 1, 2002, is 
appropriate and there is no basis for an increased rating.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

As of October 1, 2002, the veteran is assigned a 20 percent 
evaluation for his residuals of injury to the lumbar spine 
with degenerative arthritis.  

Until the schedular criteria was revised on September 26, 
2003, the veteran's low back disability was rated pursuant to 
Diagnostic Code 5010.  Again, that Code section instructs the 
rater to evaluate arthritis due to trauma, substantiated by 
X-ray findings, as degenerative arthritis.  Degenerative 
arthritis, in turn, is evaluated based on limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Limitation of motion of the lumbar spine is addressed under 
Diagnostic Code 5292.  That Code section provides a 20 
percent rating for moderate limitation of motion.  Where the 
evidence demonstrates severe limitation of motion, the next-
higher 40 percent evaluation is warranted.  

The Board has reviewed the competent evidence of record and 
finds that the veteran's disability picture from October 1, 
2002, is consistent with a 20 percent evaluation for moderate 
limitation of the lumbar spine, and that a higher rating is 
not warranted.  Indeed, upon VA examination in October 2002, 
the veteran had lumbar flexion from 0 to 90 degrees, 
extension from 0 to 20 degrees, lateral rotation from 0 to 15 
degrees and lateral flexion from 0 to 15 degrees.  

In determining that the above findings represent no more than 
moderate limitation of motion, the Board calls attention to 
38 C.F.R. § 4.71a, Plate V, which illustrates that normal 
lumbar motion is from 0 to 90 degrees for flexion and 0 to 30 
degrees for extension, lateral flexion, and rotation.  
Moreover, the Board has appropriately considered additional 
limitation of function due to factors such as pain and 
weakness per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  In this regard, the Board 
acknowledges the VA outpatient treatment records reflecting 
complaints of low back pain.  One such report, dated in March 
2003 indicated constant low back pain, rated as 5-6 out of 
10.  Such pain was exacerbated by prolonged standing, sitting 
or lifting.  A  May 2003 VA clinical record again revealed 
complaints of back pain.  The back pain traveled down the 
backs of his legs.  Further complaints of chronic back pain 
were again noted in a September 2003 VA outpatient treatment 
record.  

While acknowledging the complaints and findings detailed 
above, the overall evidence does not reveal a disability 
picture characterized by severe limitation of lumbar motion 
such as to warrant the next-higher 40 percent rating under 
Diagnostic Code 5292.  Indeed, the October 2002 VA 
examination report indicated that the veteran's gait was 
stable and motor testing was 5/5 in all motor groups.  
Furthermore, there was no evidence of fatigability or 
incoordination with range of motion.  

Because the competent evidence does not show that the 
veteran's objectively demonstrated lumbar tenderness has 
caused additional limitation of function comparable to severe 
limitation of motion, a higher rating under Diagnostic Code 
5292 is not justified.  Again, the pain complaints reflected 
in the outpatient records have been contemplated in the 20 
percent evaluation currently in effect during the rating 
period in question.  

The Board has also considered whether any other Diagnostic 
Codes might allow for an evaluation in excess of 20 percent 
from October 1, 2002.  In this vein, Diagnostic Code 5295, 
for lumbosacral strain provides a 40 percent rating where the 
evidence shows severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 

In the present case, VA examination in October 2002 revealed 
moderate spasms of the lumbar spine.  However, while spasms 
were found to be moderate, the overall evidence does not 
demonstrate severe lumbosacral strain, as is required to 
achieve the next-higher 40 percent rating under Diagnostic 
Code 5295.

Further regarding alternate Diagnostic Codes, it is again 
noted that Diagnostic Code 5293, for intervertebral disc 
syndrome, does not provide for an increased rating here 
because the competent evidence establishes that the veteran's 
neurologic symptomatology is due to carpal tunnel syndrome 
and not to the service-connected low back disability in 
question.  Furthermore, as there is no showing of ankylosis, 
Diagnostic Codes 5286 and 5287 are not for application.  
There are no other relevant Diagnostic Codes for 
consideration prior to the revision of the schedular criteria 
effective September 26, 2003.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2006)).  Under these 
relevant provisions, the next-higher 40 percent rating is 
warranted where forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less or where there is favorable 
ankylosis of the entire thoracolumbar spine.  

VA examination in July 2005 revealed forward flexion of the 
lumbar spine to 40 degrees.  The veteran had extension to 20 
degrees, lateral rotation to 20 degrees and lateral flexion 
to 20 degrees.  These findings do not satisfy the criteria 
for a 40 percent rating under the general rating formula for 
diseases and injuries of the spine, even when considering 
additional limitation of function due to factors such as pain 
and weakness.  In this regard, the Board acknowledges the 
veteran's complaints of pain as described at his May 2004 
hearing before the undersigned.  The veteran stated that he 
could not lift heavy objects, walk any distance or sit for 
any prolonged period of time.  (T. at 2.)  He also stated 
that he had difficulty bending and that such maneuver could 
cause him to be "laid up for a couple of weeks."  The 
veteran added that the pain kept him awake at night.  (T. at 
4.)  He stated that his pain was constant and rated it as a 6 
out of 10.  However, the VA examiner in July 2005 explicitly 
stated that with repetitive use there was no additional loss 
of range of motion due to pain, fatigue, weakness or 
incoordination.  Thus, it cannot be concluded that the 
veteran's disability picture more nearly approximates the 40 
percent criteria under the general rating formula for 
diseases and injuries of the spine due to additional 
limitation of function.

In conclusion, the veteran's disability picture is 
appropriately reflected by not more than the 10 percent 
rating in effect for the period prior to October 1, 2002, and 
by the 20 percent evaluation in effect from that date 
forward.  There is no basis for an evaluation in excess of 
those amounts.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

III.  Entitlement to an effective date earlier than March 17, 
1999, for the award of service connection for residuals of 
injury to the cervical and lumbar spine segments.

Service connection for the veteran's cervical and lumbar 
disabilities was initially
awarded by the RO in a November 2002 rating action.  At that 
time, the awards were effective August 3, 1999.  In a 
subsequent February 2005 rating decision, the RO amended the 
effective date to March 17, 1999.  The veteran has contended
in a December 2002 communication that he is entitled to an 
effective date of October 1984.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

In the present case, the veteran separated from active duty 
in August 1974.  In October 1984, he raised claims of 
entitlement to service connection for neck and back 
disabilities.  Those claims were denied by the RO in a 
February 1985 rating decision.  The veteran did not appeal 
that determination and it became final.  See 38 U.S.C.A. 
§ 7105.  In November 1987, the veteran submitted evidence 
construed as a request to reopen his service connection 
claims.  That request was denied by the RO in a December 1987 
rating action, of which the veteran received notice in 
January 1988.  He did not appeal that determination and it 
became final.  Most recently, the veteran requested to reopen 
his claims of entitlement to service connection for neck and 
back disabilities in correspondence received by the RO on 
March 17, 1999.  While the claims were denied by the RO in a 
March 2000 rating decision, the veteran appealed that 
determination.  The matters eventually came before the Board 
in January 2002, at which time a remand was ordered.  When 
the 
Claims were next considered by the RO in November 2002, 
service connection was granted for both cervical and lumbar 
disabilities.  

Based on the procedural history as outlined above, the 
instant appeal involves a reopened claim as opposed to an 
original claim.  

As previously noted, the effective date for reopened claims 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2). 

Here, the veteran's reopened claim was received by the RO on 
March 17, 1999.  
Thus, that date serves as the date of claim.  Although the 
evidence of record does not reveal an exact date upon which 
the entitlement arose, the Board notes that such information 
is not required in order to conclude that the March 17, 1999, 
date in effect is appropriate.  The reason for this is that, 
if the entitlement arose prior to March 17, 2001, then the 
date of claim would be the later of the two, and hence the 
correct effective date as provided by 38 C.F.R. § 
3.400(b)(2).  Any evidence showing that the entitlement 
occurred after March 17, 2001, would not entitle the veteran 
to an earlier effective date.   

The Board has also considered whether any evidence of record 
prior to March 17, 1999, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2006).

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However the provisions of 38 
C.F.R. § 3.157(b)(1) state that such reports must relate to 
examination or treatment of a disability for which service-
connection has previously been established or that the claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1) (2006).  

In the present case, the claims file contains VA clinical 
records showing treatment for a cervical spine disability in 
September 1988.  However, there had not at that time been an 
allowance of service connection, or a disallowance of the 
kind contemplated under 38 C.F.R. § 3.157.  As such, that 
medical record cannot be construed as an informal.  It is 
further noted that, even if the conditions under 38 C.F.R. 
§ 3.157 had been satisfied, the September 1988 treatment 
record did not indicate an intent to apply for benefits or 
identify the benefit sought.  When a veteran simply seeks 
outpatient treatment and not compensation benefits, such 
treatment cannot be construed as an informal claim.  Crawford 
v. Brown, 5 Vet. App. 33, 35 (1993).  Moreover, the claims 
file contains no testimonial evidence prior to March 17, 
1999, that could be interpreted as an informal claim of 
entitlement to service connection for neck or back 
disabilities.  

In sum, the presently assigned effective date of March 17, 
1999 for the grant of service connection for residuals of 
injury to the cervical and lumbar spine segments is 
appropriate and there is no basis for an award of service 
connection prior to that date.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Prior to October 1, 2002, an initial rating in excess of 10 
percent for residuals of injury to the cervical spine with 
degenerative arthritis is denied.  

From October 1, 2002, an initial rating of 30 percent for 
residuals of injury to the cervical spine with degenerative 
arthritis is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

An initial evaluation in excess of 10 percent for residuals 
of injury to the lumbar  spine with degenerative arthritis 
prior to October 1, 2002, and an initial evaluation in excess 
of 20 percent from October 1, 2002, are denied.  

Entitlement to an effective date earlier than March 17, 1999, 
for the award of service connection for residuals of injury 
to the cervical and lumbar spine segments is denied.





____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


